IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-83,593-01


                          EX PARTE JAMES THOMPSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 13-CR-0498-B IN THE 117TH DISTRICT COURT
                              FROM NUECES COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

aggravated sexual assault of a child and one count of indecency with a child, and was sentenced to

life imprisonment for each count, with the sentence in Count 3 to run consecutively with the life

sentences in Counts 1, 2 and 4. The Thirteenth Court of Appeals affirmed his conviction. Thompson

v. State, No. 13-13-00558-CR (Tex. App. — Corpus Christi, August 14, 2014)(not designated for

publication).
                                                                                                        2

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition pro se for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-13-

00558-CR that affirmed his conviction in Cause No. 13-CR-0498-B from the 117th District Court

of Nueces County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: August 26, 2015
Do not publish